Case 2:20-mc-51484-GCS-RSW ECF No. 6, PageID.295 Filed 01/22/21 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


CLARITY SPORTS
INTERNATIONAL, LLC,

              Plaintiff/Petitioner,                  No. 20-51484
v.                                                   District Judge George Caram Steeh
                                                     Magistrate Judge R. Steven Whalen

REDLAND SPORTS, ET AL.,
              Defendants,

v.

KENNETH GOLLADAY,

              Respondent.
                                           /

       ORDER DENYING MOTION TO ENFORCE SUBPOENA [ECF
       No.1] AND GRANTING MOTION FOR ALTERNATE SERVICE
       [ECF No. 3]
       Plaintiff/Petitioner Clarity Sports International, LLC (“Clarity”) seeks to enforce a
subpoena it issued to a Michigan resident with regard to an action brought in the Middle

District of Pennsylvania, Clarity Sports International, LLC v. Redland Sports, Et Al.,
M.D. Pa. No. 19-cv-305-YK. Before this Court are two motions. First, Clarity has filed a
motion to enforce Rule 45 subpoena [ECF No. 1]. Clarity filed a subsequent motion for

alternate service [ECF No. 3]. For the reasons discussed below, the motion to enforce
subpoena [ECF No. 1] is DENIED, and the motion for alternate service [ECF No. 3] is
GRANTED.

                                      I.   BACKGROUND
       The Michigan resident that Clarity seeks to subpoena is Kenny Golladay, a wide


                                               -1-
Case 2:20-mc-51484-GCS-RSW ECF No. 6, PageID.296 Filed 01/22/21 Page 2 of 7



receiver for the Detroit Lions. Mr. Golladay is not a part to the underlying litigation in the
Middle District of Pennsylvania. Rather, as Clarity explains, “The underlying litigation is

between Golladay’s former agent (Clarity and its principal, Bernstein) and the sports
agency Golladay hired when he terminated his contracts with Petitioners (as well as

parties associated with that new agency).” ECF No. 3, PageID.274. Clarity purported to
serve Mr. Golladay through Jay Colvin, an attorney who is General Counsel for the
Detroit Lions.
       On November 5, 2020, Clarity’s process server attempted to personally serve Mr.

Golladay at the Lions’ training facility, but due to the precautions occasioned by the
COVID pandemic, he was not permitted to go near Mr. Golladay. On the return of

service, the process server wrote, “Informed if I go near Mr. Golladay he would be forced

to go into quarantine.” Clarity’s Exhibit 3, ECF No. 1-4, PageID.120. Instead, Mr.
Golladay signed the following statement:

       “On Thursday November 5, 2020, I Kenneth Golladay authorize Jay Colvin
       to accept and receive service of process on my behalf.” Id., PageID.121.
       Clarity then served the subpoena on Mr. Colvin. The subpoena directed Mr.

Golladay to appear for his deposition at 10:00 a.m. on December 23, 2020, and to produce

certain documents. Clarity states that Mr. Golladay did not appear at the appointed time.

On December 9, 2020, Mr. Colvin sent the following email to Clarity’s counsel:
       “As you know, I do not represent Mr. Golladay and my authorization under
       MCR 2.105(H) to accept service as his agent was limited to a single discrete
       pleading. That authorization does not extend to your current Motion.

       “More importantly, and to you statement below, please be advised that a
       process server will not be admitted to the Allen Park facility even for the
       purpose of effectuating personal service. This restriction is not imposed
       with the intent to (or for the purpose of) interfering with service of process
       on Mr. Golladay; our current restricted access policy has been put in pace
       due to legitimate health and safety concerns and follows current NFL
       protocols prohibiting access to team facilities by anyone other than essential

                                             -2-
Case 2:20-mc-51484-GCS-RSW ECF No. 6, PageID.297 Filed 01/22/21 Page 3 of 7



       football personnel who have undergone continuous Covid-19 testing.” ECF
       No. 3-3, PageID.289.

       John D. Comerford, Clarity’s counsel, then sent Mr. Golladay two email messages,

at email addresses that Mr. Golladay had used to communicate with Clarity (his former
agents) and “at least one of the defendants.” Declaration of John D. Comerford, ECF No.
3-1, PageID.284. He received no response. Mr. Comerford also states that “[a]ttempted
to effectuate personal service on Golladay at the residential address in Petitioners’ records

were unsuccessful, and my current understanding is that Golladay no longer resides at that
address.” Id. Mr. Comerford obtained the information about Mr. Golladay’s two email

accounts based on Clarity’s records and documents produced in discovery. Id.

                                   II.   DISCUSSION
                    A.    Motion to Enforce Subpoena [ECF No. 1]
       Clarity’s request to enforce the subpoena is based on the theory that service on Mr.
Colvin, the Lions’ General Counsel, was effective service on Mr. Golladay. It was not.

       Fed.R.Civ.P. 4(e)(1)( C ) provides that an individual may be served by delivering a
copy “to an agent authorized by appointment or by law to receive service of process.”

Mr. Colvin is not Mr. Golladay’s attorney, and regardless of Mr. Golladay’s

“authorization” for him to receive service, Mr. Colvin himself never agreed to accept

service of subpoenas for Golladay. Nor can it be implied that as General Counsel, he was
“authorized by appointment or by law” to accept service on behalf of the Lions’ players.
       In Snyder v. Swanson, 371 F. App'x 285, 287 (3d Cir. 2010), Snyder, the plaintiff,

attempted service on Attorney Green, who had represented the defendant in separate
litigation. The Third Circuit held that service on Green was improper, that authorization
could not be inferred even though Green represented the defendant in a separate action,

and, importantly, that an attorney must agree to accept service on an individual’s behalf.

                                             -3-
Case 2:20-mc-51484-GCS-RSW ECF No. 6, PageID.298 Filed 01/22/21 Page 4 of 7



The Court stated:
       “There is no showing that Green was expressly ‘authorized by appointment
       or by law’ as Rule 4(e) contemplates. Rather, Snyder argues that Green's
       authority to accept service is implied. We do not credit this argument of
       implied authority when the record shows that Green himself expressly and
       unambiguously informed Snyder that he did not agree to accept service.

See also Zest IP Holdings, LLC v. Implant Direct Mfg., LLC, 2013 WL 12064538, at *3
(S.D. Cal. Jan. 23, 2013)(citing Snyder).
       Likewise in the present case, Mr. Colvin has unambiguously stated that he is not
generally authorized to accept service on Mr. Golladay’s behalf, or specifically to accept

service of the subpoena. Nor can his authority to do so be implied simply because Mr.
Golladay unilaterally signed a purported authorization that was obviously prepared by

Clarity’s process server. Service of the subpoena on Mr. Colvin was not effective, and

Clarity’s motion to enforce the subpoena must be denied.

                     B.    Motion for Alternate Service [ECF No. 3]
       “Federal Rule of Civil Procedure 4 allows for flexibility in service upon

Defendants to ensure that Defendants are given proper notice of an action and to
eliminate unnecessary technicalities.” N. Atl. Operating Co., Inc. v. Babenko, 2016 WL

9445919, at *1 (E.D. Mich. May 6, 2016).
       F.R.Civ.P. 4(e)(1) provides that “an individual may be served in a judicial district
of the United States by following state law for serving a summons in an action brought in

the courts of general jurisdiction in the state where the district court is located or where
service is made.” M.C.R. 2.105, which governs service of process in the State of
Michigan, provides in relevant part that service may be effected on an individual as

follows:
       1. delivering a summons and a copy of the complaint to the defendant
       personally; or

                                              -4-
Case 2:20-mc-51484-GCS-RSW ECF No. 6, PageID.299 Filed 01/22/21 Page 5 of 7



       2. sending a summons and a copy of the complaint by registered or certified
       mail, return receipt requested, and delivery restricted to the addressee.
       Service is made when the defendant acknowledges receipt of the mail. A
       copy of the return receipt signed by the defendant must be attached to proof
       showing service under subrule (A)(2).
M.C.R. 2.105(A)(1)-(2).

       In addition, M.C.R. 2.105(I) provides for the possibility of alternate service as
follows:
       1. On a showing that service of process cannot reasonably be made as
       provided by this rule, the court may by order permit service of process to be
       made in any other manner reasonably calculated to give the defendant
       actual notice of the proceedings and an opportunity to be heard.

       2. A request for an order under the rule must be made in a verified motion
       dated not more than 14 days before it is filed. The motion must set forth
       sufficient facts to show that process cannot be served under this rule and
       must state the defendant's address or last known address, or that no address
       of the defendant is known. If the name or present address of the defendant
       is unknown, the moving party must set forth facts showing diligent inquiry
       to ascertain it. A hearing on the motion is not required unless the court so
       directs.

       In Michigan, substituted service “is not an automatic right.” Krueger v. Williams,

300 N.W.2d 910, 915 (Mich. 1981). Rather, “[a] truly diligent search for an absentee
defendant is absolutely necessary to supply a fair foundation for and legitimacy to the

ordering of substituted service.” Id. at 919.
       Clarity has met the requirements for alternate service. First, it has shown that
service cannot be reasonably made as otherwise provided in M.C.R. 2.105. Personal

service was attempted at the Lions’ training facility, but due to the COVID protocols that
were in place, personal contact with Mr. Golladay was not permitted. Mr. Colvin’s
December 9, 2020 email confirmed that the Lions’ restricted access policy prohibits entry

by anyone other than essential football personnel who have undergone continuous
COVID testing. Nor can service be made at Mr. Golladay’s residence, personally or by


                                                -5-
Case 2:20-mc-51484-GCS-RSW ECF No. 6, PageID.300 Filed 01/22/21 Page 6 of 7



certified mail, since following an attempt at personal service, Clarity determined that Mr.
Golladay no longer resides at that residence. Clarity has made diligent but unsuccessful

attempts at service.
       Clarity has adequately shown that email service at Mr. Golladay’s two email

addresses is reasonably calculated to give him actual notice. Through its own records and
through discovery, it has identified two email addresses used by Mr. Golladay to
communicate with Clarity (his former agents) and with one of the Defendants. “In cases
where Defendants have conducted business online, via email, or other electronic means,

courts in this Circuit have permitted service of process by email and other alternative
methods.” N. Atl. Operating Co.at *1, citing Elcometer, Inc. v. Tqc–Usa, Inc., 2013 WL

592660, *2 (E.D. Mich. Feb. 14, 2013) and McCluskey v. Belford High Sch., 2010 WL

2696599 (E.D. Mich. Jun. 24, 2010). Accordingly, Clarity may serve the subpoena on
Mr. Golladay by email.

                                  III.   CONCLUSION
       Clarity’s motion to enforce Rule 45 subpoena [ECF No. 1] is DENIED.
       Clarity’s motion for alternate service [ECF No. 3] is GRANTED. Clarity may

serve the subpoena on Mr. Golladay through both of the email addresses referenced in its
motion.
       IT IS SO ORDERED.

                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          United States Magistrate Judge
Dated: January 22, 2021




                                            -6-
Case 2:20-mc-51484-GCS-RSW ECF No. 6, PageID.301 Filed 01/22/21 Page 7 of 7




                              CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was sent to parties of record on
January 22, 2021 electronically and/or by U.S. mail.
                                          s/Carolyn M. Ciesla
                                          Case Manager




                                            -7-
